— In proceedings pursuant to section C26-82.0 of the Administrative Code of the City of New York for the issuance of a precept directing that the Queens Borough Superintendent of Buildings abate the unsafe and dangerous conditions existing on certain premises by demolition of the structures thereon, the appeals are from two orders of the Supreme Court, Queens County (Giaccio, J.), dated February 5, 1981 and September 14, 1981, respectively, the first of which adhered to the court’s original decision dismissing the proceeding, upon certain conditions, and the second of which again denied petitioner’s request for the same relief. Order dated February 5, 1981, reversed, on the law, without costs or disbursements, petition granted and matter remitted ■ to Special Term for the issuance, forthwith, of a precept pursuant to section C2682.0 of the Administrative Code of the City of New York. Appeal from order dated September 14, 1981, dismissed, without costs or disbursements, in light of the determination on the appeal from the order dated February 5,1981. On this record we conclude that the subject structures and premises are structurally unsafe, dangerous and a fire hazard. Accordingly, the petition should have been granted. Titone, J. P., Lazer, Niehoff and Rubin, JJ., concur.